 Case 1:21-cv-00005-NT Document 15 Filed 01/25/21 Page 1 of 3                PageID #: 102




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

BRYAN C., et al.,                          )
                                           )
              Plaintiffs                   )
                                           )
       v.                                  )      1:21-cv-00005-NT
                                           )
JEANNE M. LAMBREW, et al.,                 )
                                           )
              Defendants                   )


               ORDER ON PLAINTIFFS’ MOTION FOR LEAVE TO
                     PROCEED UNDER PSEUDONYMS

       In this matter, Plaintiffs allege that the named minor plaintiffs, who are children in

the Maine foster care system, have been administered psychotropic medication without

proper oversight and management. (Complaint ¶¶ 5, 8, ECF No. 1.)           Plaintiffs ask the

Court for leave for the minor plaintiffs to use pseudonymous names. (Motion, ECF No. 3.)

Defendants do not oppose the motion. The Court grants the motion.

                                        DISCUSSION

       While the law recognizes a presumption “of public access to judicial proceedings

and records,” United States v. Kravetz, 706 F.3d 47, 52 (1st Cir. 2013), other courts in the

First Circuit, including this Court, have applied a multi-factor test articulated by the Third

Circuit, and permitted parties to proceed under a pseudonym in certain circumstances. See

e.g., Doe v. Regional School Unit 21, No. 2:19-cv-00341-NT, 2020 WL 2833248 (D. Me.

May 29, 2020); Doe v. Trustees of Dartmouth College, No. 18-cv-040-LM, 2018 WL
 Case 1:21-cv-00005-NT Document 15 Filed 01/25/21 Page 2 of 3                  PageID #: 103




2048385 (D. Mass. May 2, 2018). The following factors govern a court’s assessment of a

party’s request to proceed with a pseudonym:

    (1) the extent to which the identity of the litigant has been kept confidential; (2)
    the bases upon which disclosure is feared or sought to be avoided, and the
    substantiality of these bases; (3) the magnitude of the public interest in maintaining
    the confidentiality of the litigant's identity; (4) whether, because of the purely legal
    nature of the issues presented or otherwise, there is an atypically weak public
    interest in knowing the litigant's identities; (5) the undesirability of an outcome
    adverse to the pseudonymous party and attributable to his refusal to pursue the
    case at the price of being publicly identified; ... (6) whether the party seeking to
    sue pseudonymously has illegitimate ulterior motives.... [ (7) ] the universal level
    of public interest in access to the identities of litigants; [ (8) ] whether, because of
    the subject matter of this litigation, the status of the litigant as a public figure, or
    otherwise, there is a particularly strong interest in knowing the litigant's identities,
    beyond the public's interest which is normally obtained; and [ (9) ] whether the
    opposition to pseudonym by counsel, the public, or the press is illegitimately
    motivated.

Doe v. Megless, 654 F.3d 404, 409 (3rd Cir. 2011).

       Here, the minor plaintiffs’ names have been confidential to this point.                 The

complaint does not include reference to the minor plaintiffs’ names and the record lacks

any suggestion that the names are known to the public. As to the public interest, the issue

is whether “other similarly situated litigants [would] be deterred from litigating claims that

the public would like to have litigated” if the minor plaintiffs cannot proceed with

pseudonymous names. Id. at 410. As Plaintiffs persuasively argue, the public has an

interest in protecting the privacy of children in foster care who challenge the system’s

practices so as not to deter others from participating in future challenges to the system

should there be a basis for a challenge. Disclosure of the minor plaintiffs’ names would

likely give similarly situated individuals pause before participating in future litigation. In

addition, the desire to maintain the anonymity of the minor plaintiffs is motivated by

                                               2
 Case 1:21-cv-00005-NT Document 15 Filed 01/25/21 Page 3 of 3               PageID #: 104




legitimate reasons – to maintain their privacy as minors and as recipients of certain medical

treatment. See, e.g., G. v. Fay School, 931 F.3d 1, 3 n.1 (1st Cir. 2019) (minor sued “under

fictitious name to protect his privacy as a minor”). Furthermore, the identity of the minor

plaintiffs is not necessary for the public to assess the merits of Plaintiffs’ claims and any

Court orders regarding Plaintiffs’ claims. In sum, the relevant factors militate in favor of

permitting the minor plaintiffs to use pseudonymous names.

                                        CONCLUSION

       Based on the foregoing analysis, the Court grants Plaintiffs’ motion for leave to use

pseudonymous names.

                                         NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

Dated this 25th day of January, 2021.




                                             3
